                 Case
                  Case2:20-cv-00226-MJP
                       2:20-cv-00226-MJP Document
                                          Document5-1 Filed06/17/20
                                                   7 Filed  05/15/20 Page
                                                                      Page11ofof11




2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

8    MANDEEP SINGH,

 9                              Petitioner,                Case No. C20-0226-MJP

10          V.                                             ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      This action is DISMISSED without prejudice for failure to prosecute. See Local

19   Rules W.D. Wash. LCR 41(b); and

20          (3)      The Clerk is directed to send copies of this Order to petitioner and Judge Theiler.

21          Dated this -17th---
                             day of _June_____,,                      ,202�

22

23
                                                          �TuMAN
                                                           United States District Judge




     ORDER OF DISMISSAL - 1
